Case 2:20-cv-00197-AWA-DEM Document 82 Filed 06/26/20 Page 1 of 8 PageID# 1263



                            UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Norfolk Division


  TUBE-MAC INDUSTRIES, INC., et al.,

                         Plaintiffs,

              v.
                                                               Civil No. 2:20-cv-00197
  STEVE CAMPBELL AND TRANZGAZ,
  INC.,

                         Defendants.


                                              ORDER

         Pending before the Court are a Motion to Amend or Correct, a Motion for Miscellaneous

 Relief, and a Motion to Dismiss for Failure to State a Claim filed by Defendant Steve Campbell.

 For the following reasons, Defendant’s Motion for Miscellaneous Relief (ECF No. 74) is

 DENIED; Defendant’s Motion to Dismiss for Failure to State a Claim (ECF No. 75) is DENIED;

 Defendant’s Motion to Amend or Correct (ECF No. 73) is TAKEN UNDER ADVISEMENT,

 and this case is STAYED.

   I.    BACKGROUND

         According to the Complaint, Plaintiffs brought suit in the United States District Court for

 the Western District of Pennsylvania seeking correction of inventorship of United States Patent

 No. 9,376,049 B2 (“the ‘049 Patent”). The ‘049 Patent identifies Defendant Steve Campbell as

 the sole inventor of the system. ECF No. 1 at 2. The ‘049 Patent contains fifteen claims. Claim

 One details a “port boss,” which connects to a fiberglass vessel to store and transport compressed

 gas. Id. at 4.




                                                  1
Case 2:20-cv-00197-AWA-DEM Document 82 Filed 06/26/20 Page 2 of 8 PageID# 1264



        Tube-Mac Industries, Inc. (“Tube-Mac”), Gary MacKay, and Dan Hewsen (collectively,

 “Plaintiffs”) allege that Mr. Campbell did not solely invent the “port boss” referenced in Claim

 One. Id. They allege that they demonstrated to Mr. Campbell the compression method discussed

 in Claim One. Id. Plaintiffs also allege that the original port boss would not seal properly or would

 distort the plastic or fiberglass vessel, and Mr. Campbell asked Plaintiffs to help solve the issue.

 Id. Plaintiffs allegedly designed a new port boss and demonstrated it for Mr. Campbell. Id.

 Plaintiffs also allege that Figures 5–7 of the ‘049 Patent are drawings of the port boss created by

 Mr. MacKay and Mr. Hewsen at Mr. Campbell’s request. Id. According to Plaintiffs, they are the

 joint inventors of the system claimed in the ‘049 Patent. Id. at 5. Plaintiffs allege that they asked

 Mr. Campbell to be added as co-inventors, but Mr. Campbell refused. Id. at 6.

        Tube-Mac manufactures and sells pipe couplings. Id. at 1. Plaintiffs allege that Tube-Mac

 has the ability to manufacture the port boss and the system for transporting gaseous fluids outlined

 in the ‘049 Patent but is barred from doing so by the ‘049 Patent. Id. at 6. Plaintiffs assert that

 Tube-Mac will be able to make and sell the system if Mr. MacKay and Mr. Hewsen are added as

 co-inventors. Id.

        Mr. Campbell filed a Motion to Dismiss for Want of Jurisdiction and Lack of Consent in

 an Improper Forum, asserting that the Western District of Pennsylvania did not have personal

 jurisdiction over him. ECF No. 64 at 1. The case was then transferred to this Court. Id. at 30.

        Before the Court are three Motions, which are ripe for resolution. Defendants seek leave

 to amend and supplement the pleadings with a counterclaim (ECF No. 73), the removal of

 Defendant TranzGaz Inc. (“TranzGaz”) from the case due to lack of personal jurisdiction (ECF

 No. 74), and removal of TranzGaz as a Defendant for failure to state a claim for which relief can

 be granted (ECF No. 75).




                                                  2
Case 2:20-cv-00197-AWA-DEM Document 82 Filed 06/26/20 Page 3 of 8 PageID# 1265



  II.      MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM

           Defendant Campbell seeks dismissal of TranzGaz as a Defendant pursuant to Rule

 12(b)(6). ECF No. 75 at 1. Defendant asserts that Plaintiffs have failed to state a claim against

 TranzGaz, and that “Defendant TranzGaz will diminish the defense of Campbell if not dismissed

 as a Defendant”. Id. at 1–2.

              (1) Legal Standards

           On a Motion to Dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6), courts test

 the sufficiency of the complaint. Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008).

 Although Rule 8(a)(2) only requires “a short and plain statement of the claim showing that the

 pleader is entitled to relief,” to survive Rule 12(b)(6) scrutiny, a complaint must contain “enough

 facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

 544, 570 (2007).

              (2) Analysis

           To the extent Mr. Campbell attacks the Complaint with respect to himself as a Defendant,

 Plaintiffs have adequately stated a claim against TranzGaz.          Title 35 U.S.C. § 256 states,

 “Wherever through error a person is named in an issued patent as an inventor, or through error an

 inventor is not named on an issued patent, the Director may . . . issue a certificate correcting such

 error.”

           There is a strong presumption that those named in an issued patent are the true and correct

 inventors. Hess v. Advanced Cardiovascular Sys., Inc., 106 F.3d 976, 980 (Fed. Cir. 1997). “[T]o

 be a joint inventor, an individual must make a contribution to the conception of the claimed

 invention that is not insignificant in quality, when that contribution is measured against the

 dimension of the full invention.” Fina Oil & Chem. Co. v. Ewen, 123 F.3d 1466, 1473 (Fed. Cir.




                                                    3
Case 2:20-cv-00197-AWA-DEM Document 82 Filed 06/26/20 Page 4 of 8 PageID# 1266



 1997). To be considered a co-inventor, Plaintiff must have contributed to the conception of the

 claimed invention and this contribution must be corroborated. Tavory v. NTP, Inc., 495 F. Supp.

 2d 531, 540 (E.D. Va. 2007) (citing Burroughs Wellcome Co. v. Barr Labs., Inc., 40 F.3d 1223,

 1228 (Fed. Cir. 1994)).

        Plaintiffs allege that they were asked by Defendant to fix a sealing problem. ECF No. 11

 at 4. They allegedly showed Defendant that “the inner component and the outer component could

 be compressed together.” Id. at 5. Plaintiffs also sufficiently alleged facts establishing that

 Defendant Campbell assigned his rights to the ‘049 Patent to TranzGaz. ECF No. 11-2. Therefore,

 Plaintiffs have sufficiently pleaded a claim against TranzGaz for which relief can be granted. The

 Motion to Dismiss for Failure to State a Claim (ECF No. 75) is DENIED.

 III.   MOTION FOR MISCELLANEOUS RELIEF

        Defendant requests that the Court remove TranzGaz Inc. as a co-defendant in this case,

 alleging that the Court lacks personal jurisdiction over TranzGaz. ECF No. 74 at 1. Defendant

 previously asserted that the only suitable court for litigation involving TranzGaz’s patent is the

 Eastern District of Virginia. ECF No. 59 at 4. Defendant has tried to remove TranzGaz as a co-

 defendant under multiple theories, all of which have been rejected. ECF Nos. 19, 22, 26, 47.

            (1) Legal Standards

        Federal Rule of Civil Procedure 12(b)(2) states: “a party may assert the following defenses

 by motion: . . . (2) lack of personal jurisdiction.” Fed. R. Civ. P. 12(b)(2). Under Rule 4(k)(1)(A),

 courts may exercise personal jurisdiction over a defendant in the manner provided by state law.

 See ESAB Grp., Inc. v. Centricut, Inc., 126 F.3d 617, 622 (4th Cir. 1997). Two requirements must

 be satisfied for a district court to assert personal jurisdiction over a non-resident defendant: (1) the

 exercise of jurisdiction must be authorized under the state’s long-arm statute; and (2) the exercise




                                                    4
Case 2:20-cv-00197-AWA-DEM Document 82 Filed 06/26/20 Page 5 of 8 PageID# 1267



 of jurisdiction must comport with the due process requirements of the Fourteenth Amendment to

 the United States Constitution. Christian Sci. Bd. of Dirs. of the First Church of Christ v.

 Nolan, 259 F.3d 209, 215 (4th Cir. 2001). Virginia’s long-arm statute extends personal jurisdiction

 to the extent permissible under due process. Young v. New Haven Advocate, 315 F.3d 256, 261

 (4th Cir. 2002).

            (2) Analysis

        Corporations may appear in court only through licensed counsel. Rowland v. Cal. Men’s

 Colony, 506 U.S. 194, 202 (1993); Cont’l Cas. Co. v. Gargoyles, Inc., 700 F. App’x 269 (4th Cir.

 2017). They are precluded from appearing through a lay representative. Jones v. Niagara Frontier

 Transp. Auth., 722 F.2d 20, 22 (2d Cir. 1983). Mr. Campbell cannot assert this defense on behalf

 of TranzGaz.

        Even if Mr. Campbell could properly challenge the Court’s personal jurisdiction over

 TranzGaz, the Motion is meritless. Title 35 U.S.C. § 293 provides that if a patentee not residing

 in the United States does not designate an individual in the United States to receive service on the

 patentee’s behalf, “the United States District Court for the Eastern District of Virginia shall have

 jurisdiction.” See also E. I. Du Pont D Nemours & Co. v. Agfa NV, No. 2:18CV326, 2019 WL

 279989, at *1 (E.D. Va. Jan. 22, 2019). The “exercise of personal jurisdiction under Section 293

 is limited to patentees and their assignees under 35 U.S.C. § 261.” TomTom, Inc. v. AOT Sys.

 GmbH, 893 F. Supp. 2d 785, 788 (E.D. Va. 2012).

        This Court has personal jurisdiction over TranzGaz pursuant to 35 U.S.C. § 293. “By

 registering a patent in the United States Patent and Trademark Office, a party residing abroad

 purposefully avails itself of the benefits and protections patent registration in this country

 affords.” Nat’l Patent Dev. Corp. v. T.J. Smith & Nephew Ltd., 877 F.2d 1003, 1009 (D.C. Cir.




                                                  5
Case 2:20-cv-00197-AWA-DEM Document 82 Filed 06/26/20 Page 6 of 8 PageID# 1268



 1989). There is no designee in the United States to receive service of process on Defendant’s

 behalf, and Defendant purposefully availed itself of the benefits of the United States Patent and

 Trademark Office. Defendant Campbell assigned his rights to the ‘049 Patent to TranzGaz on

 February 25, 2015, and this assignment is recorded in the United States Patent and Trademark

 Office at REEL: 032504 FRAME: 0855. ECF No. 1-2. Defendant Campbell also conceded

 previously that the Eastern District of Virginia is the appropriate court to adjudicate the issue at

 hand. ECF No. 59 at 4. Defendant’s Motion for Miscellaneous Relief (ECF No. 74) is DENIED.

 IV.    MOTION TO AMEND OR CORRECT

        Defendants also seek leave to add a counterclaim against Plaintiffs for allegedly fraudulent

 actions causing severe financial damage to Defendants. ECF No. 73 at 1. Mr. Campbell has

 allegedly discovered emails supporting the assertion that Plaintiffs MacKay and Hewsen played

 no role in the conception of the invention and that the reduction to practice (drawings) were

 completed almost a full year before Defendant met either Plaintiff. Id. at 4.

            (1) Legal Standards

        Federal Rule of Civil Procedure 15(a)(2) permits a party to amend its pleading “with the

 opposing party’s written consent or the court’s leave.” Fed. R. Civ. P. 15(a)(2). Courts should

 “freely give leave when justice so requires.” Id. Courts should deny leave to amend in only three

 circumstances: “the amendment would be prejudicial to the opposing party, there has been bad

 faith on the part of the moving party, or the amendment would be futile.” Johnson v. Oroweat

 Foods Co., 785 F.2d 503, 509 (4th Cir. 1986) (citing Foman v. Davis, 371 U.S. 178, 182 (1962)).

 An amendment would be futile “if the proposed amended complaint fails to satisfy the

 requirements of the federal rules.” United States ex rel. Wilson v. Kellogg Brown & Root, Inc.,

 525 F.3d 370, 376 (4th Cir. 2008) (internal quotation marks omitted).           “[T]he court should




                                                  6
Case 2:20-cv-00197-AWA-DEM Document 82 Filed 06/26/20 Page 7 of 8 PageID# 1269



 consider whether: (1) the counterclaim is compulsory, (2) the pleader has acted in good faith and

 has not unduly delayed filing the counterclaim, (3) undue prejudice would result to the plaintiff,

 and (4) the counterclaim raises meritorious claims.” Rutherford Controls, Int’l Corp. v. Sec. Door

 Controls, Inc., NO. 2:08cv312, 2009 WL 10689625, at *1 (E.D. Va. Feb. 6, 2009).

            (2) Analysis

        Corporations may appear in court only through licensed counsel. Rowland, 506 U.S. at

 202. They are precluded from appearing through a lay representative. Jones, 722 F.2d at 22.

        The proposed counterclaim seeks redress from Plaintiffs for “causing severe financial

 damages to the Defendants as a result of filing this case.” ECF No. 73 at 1 (emphasis added). As

 noted previously, however, Mr. Campbell is prohibited from asserting claims on behalf of

 TranzGaz. See also ECF Nos. 19, 23, 25, 26.

        Accordingly, the Motion to Amend or Correct (ECF No. 73) is TAKEN UNDER

 ADVISEMENT. This case is STAYED. Defendant TranzGaz is DIRECTED to file a Notice

 through retained counsel within thirty days of this Order. At that time, the Court will resolve the

 Motion to Amend or Correct.

  V.    CONCLUSION

        For the foregoing reasons, Defendant’s Motion for Miscellaneous Relief (ECF No. 74) is

 DENIED; Defendant’s Motion to Dismiss for Failure to State a Claim (ECF No. 75) is DENIED;

 Defendant’s Motion to Amend or Correct (ECF No. 73) is TAKEN UNDER ADVISEMENT,

 and this case is STAYED.

        The Clerk is REQUESTED to forward a copy of this Order to Mr. Campbell, TranzGaz,

 and counsel of record for all parties.

        IT IS SO ORDERED.




                                                 7
Case 2:20-cv-00197-AWA-DEM Document 82 Filed 06/26/20 Page 8 of 8 PageID# 1270



                                                          /s/
                                               Arenda L. Wright Allen
                                              United States District Judge
 June 26, 2020
 Norfolk, Virginia




                                      8
